Citation Nr: 1212023	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  06-18 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The Veteran performed active military service from March 1944 to December 1968.  The appellant is the surviving spouse. 

This case arises to the Board of Veterans' Appeals (Board) from an October 2005-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In June 2009, the Board denied entitlement to service connection for the cause of death.  In November 2009, however, the Board granted the appellant's motion to vacate that decision.  The Board then vacated its prior decision and then remanded the case for additional development.  In December 2010, the Board again remanded the case for more development.


FINDINGS OF FACT

1.  The Veteran died in April 2005.

2.  Causes of death, as reported on a death certificate, are cerebrovascular accident due to (or as a consequence of) congestive heart failure, due to (or as a consequence of) quadriplegia, due to (or as a consequence of) cervical spinal stenosis.  

3.  Other significant conditions contributing to death, but not resulting in the underlying causes listed above are hospice care; coronary artery disease; aseptic necrosis of the femur; myelopathy; hypertension; and, peripheral vascular disease with right above-knee amputation.  

4.  At death in April 2005, service-connection was in effect for residuals of a decompressive laminectomy of the lumbar spine (60 percent) and for a right nephrectomy (30 percent); the combined service-connected rating was 70 percent; a total disability rating based on individual unemployability became effective on May 3, 2002. 

5.  Competent medical evidence reflects that hypertension began during active military service.

6.  Competent medical evidence tending to support hypertension as a contributor to death has been submitted.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.312(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Cause of Death

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312(a) (2011). This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  Id.  

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2011). 

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (1) (2011). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011). 

The cause of death, as reported on a death certificate, is: cerebrovascular accident due to (or as a consequence of) congestive heart failure, due to (or as a consequence of) quadriplegia, due to (or as a consequence of) cervical spinal stenosis.  Other significant conditions contributing to death, but not resulting in the underlying causes listed above are: hospice care; coronary artery disease; aseptic necrosis of the femur; myelopathy; hypertension; and, peripheral vascular disease with right above-knee amputation.  

At death on April 2, 2005, service-connection was in effect for residuals of a decompressive laminectomy of the lumbar spine (60 percent) and for a right nephrectomy (30 percent).  The combined service-connected rating was 70 percent.  A total disability rating based on individual unemployability became effective on May 3, 2002. 

The appellant asserts that the cause of the Veteran's death is related to active service via hypertension and coronary artery disease.  The appellant observes that the death certificate clearly lists hypertension and coronary artery disease as contributory causes of death. 

In May 2006, a VA physician dissociated the Veteran's quadriplegia from any service-connected disability on the basis that a non-service-connected cervical spondylosis had caused it, rather than a lumbar spine condition.  

In June 2006, the appellant testified before an RO hearing officer that she intended to withdraw all appealed issues except for service connection for the cause of the Veteran's death.  She testified that it is possible that a service-connected right nephrectomy contributed to congestive heart failure.  

In July 2010, a VA physician reviewed the pertinent medical history and determined that the Veteran had several risk factors for his fatal cerebrovascular accident.  Those risk factors include hypertension.  The physician then dissociated congestive heart failure, quadriplegia, and cervical spine stenosis from active service and/or service-connected disabilities on the basis of a significant time gap between separation from active service and the onset of those disorders. 

In January 2011, a VA medical doctor reviewed the pertinent medical history and concluded that it is "as likely as not" that hypertension was incurred in or related to active service.  The physician offered a persuasive rationale, including the fact that symptoms of dizziness, headache, and high blood pressure readings were documented during active service.  Because the opinion is based on correct facts and is supported by a rationale, it must be accorded weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The January 2011 VA physician went on to conclude that it is unlikely that hypertension or coronary artery disease substantially or materially contributed to the Veteran's death.  The rationale is that prior to death the Veteran's blood pressure was 148/89 and his cardiac status was stable.  Although a January 2003 VA report clearly notes mild cardiomegaly, the physician did not address the impact of cardiomegaly on congestive heart failure.

In January 2012, VA obtained another opinion, this one from a certified physician's assistant.  The certified physician's assistant addressed whether there is a link between the cardiovascular accident that caused death and the Veteran's hypertension.  The certified physician's assistant found no link between a cerebrovascular accident and hypertension.  The rationale offered was that hypertension was well-controlled at the time of death and that shortly before death, the Veteran was hypotensive.  The Board finds this opinion persuasive, as it is based on correct facts and is supported by a rationale.  

The above-mentioned evidence reflects clearly that hypertension should be considered to be service-connected.  The January 2011 opining VA physician stated that hypertension began during active service.  This opinion places the issue of service connection for hypertension in at least relative equipoise.  

The next issue for resolution is whether hypertension has contributed to the Veteran's death.  The death certificate, signed by the Veteran's personal medical doctor, clearly lists hypertension as a significant contributor to death.  While a rationale was not provided, the physician was merely completing an official death certificate form, upon which it would be inappropriate to offer a rationale.  

Concerning whether hypertension did substantially and materially contribute to death, the medical evidence appears to be at least in relative equipoise, that is, the favorable evidence is at least as persuasive as the unfavorable evidence.  The January 2010 VA reviewing physician stated that hypertension is a risk factor for the Veteran's fatal cerebrovascular accident.  This, in itself, is strong medical evidence favoring the claim.  The Veteran's treating physician listed hypertension as a contributing cause of the Veteran's death, although offered no rationale.  These two opinions must be weighed against the January 2012 VA certified physician's assistant opinion that finds no link between a cerebrovascular accident and hypertension.  

Fortunately, the Board need not resolve this medical controversy.  After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for the cause of death of the Veteran will therefore be granted.


ORDER

Service connection for the cause of death of the Veteran is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


